       1

     2

     3                                                                          ~~~ ~,
                                                                                         ,'~



     5

     6

                                 UNITED STATES DYSTRICT COURT
     8              .~         CENTRAL DISTRICT OF CALIFORNIA
     ~~

 so II UNITED STATES OF AMERICA,                                  Case No. ~ 1- 23~G -~
 ~z                           Plaintiff,
 sa                                                               ORDER 4F DETENTION
                   v.
 13
                     ~aGi~1 ll'~~',~u-h Mat
           ~hr~t7~~~
 14

 15                           Defendant.
 16

i~                                                       I.
 ~.8            A.() On motion ofthe Government in a cax allegedly
                                                                   involving:
19                1.() a crime of violence.
zo                2.() an offense with maximum sentence oflife
                                                                    imprisonment or death.
21..              3.() a narcotics or controlled substance offense
                                                                     with maximum sentence
22                      often or more years.
23               4.() any felony -where the defendant has
                                                                  been convicted of two or
a4                     more prior offenses described above.
25               S.() any felony that is not otharwlse a crime
                                                                  of violence that involves a
26                     minor victim, or possession or use ofa firearm or
                                                                         destructiv
                                                                               C 1 e device or
a~                     any other dangerous weapon, or a failure to regis
                                                                          ter under 18 U.S.0
28                     § 2250.
                                ORDBR OF DBTBNTION AFI'SR HEARING[18 U. C.X3142(1))
         CRA4
                                                                                               PBgC l Of4
                 B~         On motion by the Government /()on Court's own motion, in a case
       2                    allegedly involving:
       3                    fJn the further allegation by the Government of:
     4                1.~      a serious risk that the defendant will flee.
     5                2.() a serious risk that the defenda~r~tt will:
     6                   a.()obstruct or attempt to obstructjustice.
                        b.{)threaten, injure, ox intimidate a prospective witness or juror or
     s                       attempt to do so.
     9           C.     The Government~is/()is not entitled to a rebuttable presumption t1~at no
  ~.o                   condition or combination ofconditions will reasonably assure the defendant's
 ~~                     appearance as required and the safety ofany pexson rnr the community.
 ~.a                                                          II.
 13              A...(~ The Court finds that no condition or combination of conditions
                                                                                       will
 ~~                     reasonably assure:
 15                l.. ~ the appearance ofthe defendant as required.
 16                     ~~. and/or
 Z~               2. ~ the safety of.any person or the community.
 ~.s            B.~ The Court finds that the defendant has
                                                                 not rebutted by sufficient
19                    evidence to the contrary the presumption provided
                                                                        by statute.
zo                                                          III.                            ,
21              Tha Court has considered.
22              A. tie nature and circumstances of the offen
                                                            ses) charged, including whether the
23             offense is a crime of violence, a Federal crime
                                                               ofterrorism, or involves a minor
24             victim or a controlled substance,frearm,explosive,
                                                                   or de~iructive device;
25          B. the weight ofevidence against the defen
                                                         dant;
26          C. the history and characteristics ofthe defen
                                                           dant; and
29          D.the nature and seriousness ofthe
                                                  danger to any person or to the community.
28

                                   ORDBR OF D87`BNTION At+1'BR HEARING[18 U.S.C.~8142(i))
         CR94
                                                                                                Aaga 2of4
~ ~.




            1                                                  N.

            2        The Court also has considered all the evidence adduced at the hearing and the
            3        arguments and/or statements of counsel, and the Pretrial Services
            4        Report/recommendation.
            5                                                   v.
            6        The Court bases the foregoing finding{s)on the following:
                              As to flight risk:
            s                 ❑ Lack ofbail resources
            9                     Refusal to interview with Pretrial Services
        ~.o                  ❑ No stable residence or employment
        ~1                   o Previous failure to appear or violations or probation, parole, or
        12                        release
        13                   ❑ Ties to foreign counties
        14                 ~Unrebutted prestuxlption [18 U.S.C.§ 3142(e)(2)]
        15                   J

        16

        17

       18            B~      As to danger;
       19                    ❑ Nature ofprevious cri~ninal convictions
       20                   ❑ Allegations in present charging document
       21                   ❑ Substance abuse
       22                   o Already in custody on state or federal offense
       a3                        Unrebutted presumption[18 U.S.C. § 3142(e)(2.))
       24

       25

       26

       27        C~~'~ Defendant submitted to
                                              detention                                    J
       28

                                      ORDBR OF DHTBNTION AAT6R HBARiNG(18 O.S.C.§314Z(~)
                ~~                                                     ~                       Page 3 of4
a




                   1 ~                                                     ~.

    •          2
                         ~
                               A.() The Court finds that a serious risk exists that the defendant will:
               3                     1.()obs~xu
                                             xucct or attempt to obstructjustice•
                                     2.()attempt to/()threaten, injure or intimidate a witness or juror.
               5              B. The Court bases the foregoing find~ng(s)on the following:
               6

               7

               8

              9

             10

             11                                                         ~.
             ~.a              A.IT IS THEREFORE ORDERED that the defend
                                                                        ant                       be detained prior to trial.
         13                  B. IT IS FURTHER ORDERED that the def
                                                                                    endant be committed to the custody
         i~                     of the Attorney General for confinement in
                                                                                       a corrections facility separate, to
         is                     the extent practicable, from persons awa
                                                                                  iting or serving sentences or being
         16                     held in cusCody pending appeal.
         i~                  C. IT XS FURTHER ORDERED tha
                                                                      t t~1ie defendant be afforded reasonabl
                   ~'                                                                                         e
         18                     opporh~nity for private consulta.~ion wit
                                                                          h counsel.
         l9                  D.IT IS FURT.FILR ORDERED tha
                                                                  t, on order ofa Court ofthe United Sta
                                                                                                         tes or
         ao                     on request of any attorney for the
                                                                     Government, the person in charge of
                               corrections facility in which the                                           the
        ai                                                        defendant is confined deliver the
                               to a United States marshal for                                       defendant
        22
                                                                 the purpose of an appearance in
                                                                                                   connection
        23                     W1.~I. R
                                      COLlI'~ px0 P~dlrig.

        24              DATED:     ~-~~a ~~ y ~
        25

        26
                                                                    ALE~~ANIllER F. Ma 1NNON
        a~                                                          UNITED STATES MAcKGISTRATE                   JUDGE
        28
                                               ORDBR OF DBTBAYI70N APTBR HBARIMG(18 D.3~C
                   CR-94                                                                 ~ ~314Z(i))
                                                                                                                   Page4 of4
